(Por la Corte, a propuesta del
Juez Asociado Sr. Travieso.)
Vista la moción de la demandada apelante en la que alega, que a los efectos de perfeccionar su apelación ella solicitó del taquígrafo la expedición del récord taquigráfico; que después de haberle sido •expedido dicho récord se encontró con que el juez que vió el caso había cesado en su cargo; que tiene dudas de quién sea el funcio-nario judicial capacitado para aprobar dicho récord; y pide que por ■esta Corte Suprema se provea lo que proceda de acuerdo con la ley para’ poner a salvo los derechos de la apelante.
Por Cuanto, las leyes vigentes proveen el procedimiento que de-berá seguirse para la aprobación de una transcripción de evidencia cuando el juez que conoció del caso ha cesado en su cargo.
Por lo tanto, se declara sin lugar la moción de la demandada .apelante.